Citation Nr: 1612524	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for right shoulder disability, including as secondary to service-connected residuals, shell fragment wound anterior chest and neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971, to include combat service in Vietnam as discussed below.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether a bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  

The Veteran's corrected DD 214 confirms that he is in receipt of the Purple Heart for his period of service in the Republic of Vietnam, proving he engaged in combat with the enemy.  See VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.D.1.e (updated Feb. 3, 2016).

Following a November 2008 VA examination, the Veteran was diagnosed with a bilateral hearing loss disability consistent with the audiometric requirements of 38 C.F.R. § 3.385.  He has thus met the current disability requirements for his claim.

The Veteran has alleged that his current bilateral hearing loss disability is a result of exposure to explosions, small arms fire, heavy artillery fire, mortars, grenades, helicopters, and airplane engines without any hearing protection.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the service records, the evidence submitted by the Veteran, and by applying 38 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained acoustic trauma during combat operations.  The remaining issue is whether the current hearing loss disability is related to the acoustic trauma.

The fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from explosions, small arms fire, heavy artillery fire, mortars, grenades, helicopters, and airplane engines is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

The Board finds that, given the application of 38 U.S.C.A. § 1154(b) as explained in Reeves, the Veteran's lay testimony along with the other evidence above provides a sufficient basis to conclude that his current hearing loss disability is related to the acoustic trauma he suffered in service.  The Board notes the March 2009 VA examiner's opinion that the hearing loss is not related to service because he had normal hearing upon separation.  This opinion is flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As a final matter, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision with regard to this claim.

ORDER

Service connection for bilateral hearing loss disability is granted.


REMAND

The Veteran claims that he has a current right shoulder disability as a result of a shrapnel wound sustained during his service in Vietnam.  Specifically, he contends that the shell fragment went into the right side of his neck and lodged in his right shoulder, and the medical providers had to cut into his right shoulder to remove it.  He further reported that he was unable to use his right shoulder and arm for 4 to 6 weeks following this incident.

Service treatment records indicate that the Veteran incurred shell fragment wounds of the right neck in chest in August 1969 in Vietnam.  He was hospitalized for several weeks.  Following service, an April 1971 VA examination noted a scar in the right infraclavicular region.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  Id.

Here, there is evidence of an in-service injury.  Additionally, the Veteran is competent and credible with regard to his current shoulder symptoms.  He should therefore be afforded an examination to determine the nature and etiology of any currently diagnosed right shoulder disability, including whether any current right shoulder disability is secondary to service-connected residuals, shell fragment wound anterior chest and neck.

Accordingly, the claim for service connection for right shoulder disability is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed right shoulder disability.  The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examinations, and the examiner should note such review.

Following physical examination of the Veteran, the examiner should assign a diagnosis for any right shoulder disability he experiences.  Thereafter, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that a right shoulder disability is related to his active military service?

b) If it is not at least as likely as not that a right shoulder disability is related to his active military service, is it at least as likely or not (a fifty percent probability or greater) that a right shoulder disability was either (a) caused or (b) aggravated caused by his service connected residuals, shell fragment wound anterior chest and neck?

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


